Citation Nr: 0312792	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-12 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of herpes simplex virus, skin, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for skin, 
herpes simplex virus, with a noncompensable evaluation. 


REMAND

The issue before the Board is entitlement to a compensable 
evaluation for skin, herpes simplex virus.  In the May 2002 
VA examination report, it was noted that the veteran had 
occasional outbreaks of herpes which were controlled with 
oral medication.  The veteran asserted in a lay statement 
that he had outbreaks of herpes at least twice every two 
months, and that he took medication which had some side 
effects.  It is not clear which medication the veteran took, 
or whether the veteran took it for a total duration of less 
than six weeks, intermittently, during the past 12-month 
period, or whether he took it for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  This information is necessary for an accurate rating 
under the new skin regulations.  In light of Disabled 
American Veterans v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (May 1, 2003), the case is 
hereby REMANDED to the RO for the following actions:

1.  Issue a VCAA letter to the veteran.

2.  Issue a supplemental statement of the 
case containing the new regulations 
pertaining to the skin.  The RO should 
consider whether Diagnostic Code 7815 is 
applicable in this case.

3.  The RO should consider additional 
development in order to ascertain what 
medication the veteran uses to treat the 
herpes, and how often he takes the 
medication.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




